Order, entered on July 3, 1962, denying defendants’ motion to examine before trial, as a witness, the customer allegedly procured by the plaintiff broker in this action for brokerage commissions, unanimously reversed, on the law, the facts, and in the exercise of discretion, and the motion granted, with $20 costs and disbursements to defendants-appellants. Special circumstances warranting the examination have been satisfactorily shown in the past and existing relationships between the witness sought to be examined and the plaintiff, the exclusive knowledge possessed by the witness as to material, possibly critical evidence and his attitude toward defendants which borders on hostility (Courtland v. Brown, Harris, Stevens, 6 A D 2d 789; Southbridge Finishing Co. v. Golding, 2 A D 2d 430, 435). Concur — Botein, P. J., McNally, Stevens, Eager and Steuer, JJ.